Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. B. Brown II, Ph.D. on 05/31/2022.
The claim version below replaces all previous claim versions:
The application has been amended as follows: 
1.	(Currently amended)	A method for selectively controlling or modifying the growth of Poa annua in a turfgrass without causing significant injury to the turfgrass as compared to an untreated turfgrass control, the method comprising applying at least one application of a composition comprising an herbicidally-effective amount of tebuconazole, or a salt thereof, to the turfgrass or to a locus of the Poa annua in the turfgrass, wherein the turfgrass comprises a warm season turfgrass that is overseeded with a cool season turfgrass; and
wherein the warm season grass comprises bermudagrass and the cool season grass comprises perennial ryegrass.

2.	(Original)	The method of claim 1, wherein the composition comprises about 30–50% (wt/wt) tebuconazole, or a salt thereof.

3.	(Original)	The method of claim 1, wherein the composition comprises about 38.7% (wt/wt) tebuconazole, or a salt thereof.

4.	(Original)	The method of claim 1, wherein the composition is in a form selected from a granule, a wettable powder, an emulsifiable concentrate, a dust, a flowable powder, a solution, a suspension, an emulsion, or a microcapsule.

5.	(Currently amended)	The method of claim 4, wherein application of the composition comprises applying the composition at a rate of coverage between about 0.5 fl oz of the composition per 1000 sq ft of turfgrass to about 5 fl oz of the composition per 1000 sq ft of turfgrass.

6.	(Currently amended)	The method of claim 5, wherein the application of the composition comprises applying the composition at a rate of coverage of about 1.8 fl oz of the composition per 1000 sq ft of turfgrass.

7.	(Previously presented)	The method of claim 1, wherein total number of applications of the composition per year ranges from one to five.

8.	(Currently amended)	The method of claim 1, wherein total amount of the composition applied per year is between about 0.5 fl oz of the composition per 1000 sq ft of turfgrass to about 5 fl oz of the composition per 1000 sq ft of turfgrass.

9–14.	(Canceled)

15.	(Currently amended)	The method of claim 7, wherein at least two applications of the composition are applied to the turfgrass within about 14 to about 60 days in advance of overseeding with the perennial ryegrass.

16.	(Currently amended)	The method of claim 15, wherein a first application of the composition is applied at least about 28 days to about 60 days before overseeding with the perennial ryegrass and a second application of the application is applied at least about 14 days to about 34 days before overseeding with the perennial ryegrass.

17.	(Currently amended)	The method of claim 16, wherein a third application of the composition is applied at least about 40 days to about 80 days after the overseeding with the perennial ryegrass.

18.	(Currently amended)	The method of claim 1, further comprising applying a different herbicide, an insecticide, a fungicide, a bactericide, an acaracide, a nematicide, a wetting agent, a plant growth regulator, growth stimulants, and/or a herbicide safener to the turfgrass with the at least one application of the composition.

19.	(Original)	The method of claim 18, wherein the different herbicide comprises prodiamine or penoxsulam.

20.	(Currently amended)	The method of claim 1, wherein the growth of the Poa annua in the turfgrass is reduced compared to the growth of the Poa annua in a control turfgrass that has not been given an application of the composition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: TurfNet uses tebuconazole to control POA annual in bentgrass. However, TurfNet does not teach controlling POA annual in bermudagrass overseeded with perennial ryegrass. Hignight does not teach the use of tebuconazole or any other azole to control POA annual in bermudagrass overseeded with perennial ryegrass. Thus, Young does not specifically apply tebuconazole turfgrass and does not teach overseeded warm season turfgrass. Bristow does not teach overseeded warm season grass. The instant Specification Examples 1-3 demonstrate selective control of POA annua in bermudagrass overseeded with perennial ryegrass while simultaneously reducing injury to the bermudagrass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616